DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Priority
The present application is a continuation of 14/644,695, filed 03/11/2015 (currently abandoned). Application 14/644,695, filed 03/11/2015 (abandoned) is a continuation of PCT/EP2013/056706, filed 03/28/2013. Acknowledgement is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 12184085.4 filed 09/12/2012.

Status of the Claims
Claims 1-12 and 14 are pending; claim 13 is canceled; claim 1 is amended. Claims 1-12 and 14 are examined. 

Withdrawn Objections/Rejections
The previous rejections of claims under 35 U.S.C. 103 are withdrawn in response to amendments to the claims and as a result of the amended grounds of rejection set forth in detail below.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 is objected to for a typographical error, in particular “imagining” appears to be an error and should be “imaging”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 14, as amended, are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The amended claims recite “determining the amount(s) of cardiac troponin and/or Fibroblast Growth Factor 23 (FGF-23)” and “comparing the determined amount in step (a) to a reference amount”, further the claim reciting wherein an amount larger than the reference amount indicates a subject shall be subjected to imaging based diagnostic assessment, and/or an amount essentially unchanged or decreased indicates a subject shall not be subjected to an imaging based diagnostic assessment. 
 The recited step of “comparing” to a reference amount/value, is categorized as an abstract idea; namely a mental process/concept performed in the human bind (such as a 
Additionally “comparing” to a “reference amount” is considered a mathematical concept (i.e., performing a mathematical calculation, as comparing is a calculation). 
Further, the limitation “assessing whether the subject shall be subjected to an imaging based diagnostic”, is also considered an abstract idea (namely assessing is a mental process, namely a process that amounts to thinking about the results of the comparison). 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Further, regarding the “assessing” step, this limitation further reads on abstract mental processes, as this amounts to mental activity, namely an action performed in one’s head (observing the result, thinking about the result to decide, make a mental decision, regarding whether a subject shall be subjected to an imaging based diagnostic assessment). In particular, assessing whether a subject shall be subjected to imaging reads on abstract mental processes, such as a doctor thinking about a patient and forming an observation, evaluation, judgment or opinion. (See MPEP 2106).
Step 2A, Prong 2
These limitations as indicated above, namely the judicial exceptions (i.e., the “comparing” the measured level of cardiac troponin and/or fibroblast growth factor 23 to a reference amount, and “assessing” whether the subject shall be subjected to an imaging based diagnostic assessment) are further not integrated into a practical. 
The independent claim as amended presently recites step d), “subjecting the subject assessed to be subjected to an imaging based diagnostic assessment based on c) to imaging based assessment for diagnosing abnormal midwall fractional shortening, thereby detecting the presence or absence of midwall fractional shortening”. 
However, see at step c), the claim recites “assessing whether the subject shall be subjected to an imaging based diagnostic assessment for diagnosing midwall fractional shortening, wherein an amount of a cardiac troponin and/or FGF-23 in the sample as set forth in step a) is larger than the reference amount is indicative of a subject who shall be subjected to an imaging based diagnostic assessment and/or wherein an essentially unchanged amount of or a decreased amount of FGF-23 and/or of cardiac Troponin in the sample as set forth in the step a) as compared to the reference amount is indicative for a subject who shall not be subject to an imaging based diagnostic assessment”. The emphasized language recited at step c, in addition to step d) language reciting “subjecting the subject assessed to be subjected to an imaging based diagnostic assessment based on c” indicates that the present claim also encompasses taking no action, i.e., encompasses not performing any additional manipulative active method steps which amount to action considered to apply or use the judicial exceptions in a meaningful way. Put another way, the claims encompass doing nothing (assessing, and taking no action by not subjecting the subject to an imaging based diagnostic assessment).

In addition to the judicial exceptions, the claims further recite the steps of “determining the amount(s) of cardiac troponin and/or FGF-23 in a serum or plasma sample from a subject (see step a) at claim 1, see also claims 2-5, regarding the specific, alternatively recited marker(s)). However, such steps, measuring biomarker(s) level(s), are insufficient to integrate the judicial exception into practical application because the purpose of such a step/steps is merely to obtain data. Such steps fail to go beyond insignificant pre-solution activity, i.e., are a mere data gathering step. 
Claim 1 further recites “wherein an amount of a cardiac Troponin and/or FGF-23 in the sample as set forth in step a) is larger than the reference amount is indicative for a subject who shall be subjected to an imaging based diagnostic assessment and/or wherein an essentially unchanged amount of or a decreased amount of FGF-23 and/or of a cardiac Troponin in the sample as set forth in step a) as compared to the reference amount is indicative for a subject who shall not be subjected to an imaging based diagnostic assessment”; however, these limitations do not clearly amount to an action positively performed in response to the judicial exception. An assessment as claimed is considered an abstract idea (see as indicated previously above), and as such is itself considered to be a judicial exception, not a practical application thereof. The recited require and active, manipulative method step which amounts to performing a specific (or any) imaging based diagnostic step on the subject as a result of the comparison; for example, as discussed in detail above, as amended the claim language does not actually require a further step of carrying out imaging as the method encompasses situations where no action is further taken. Determining no need for further imaging amounts to doing nothing, i.e. taking no action (an unchanged or decreased amount indicative of a subject who shall receive no imaging based diagnostic assessment). Taking no action further fails to practically apply the judicial exception(s).
The judicial exception(s) are also not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case comparing and assessing, without more, are judicial exceptions and not practical applications thereof.
See also, regarding dependent claims 6 and 12, the limitations of these claims fail to set forth any limitations which apply, rely on, or use the judicial exception(s) in a manner considered to impose meaningful limit. Specifically, see claim 6, “wherein the subject does not have left ventricular hypertrophy (LVH)”; this limitation further limits the subject population on which the assay is performed. Claim 12 recites, “wherein the subject did not suffer from abnormal MFS at the time at which the first sample has been obtained”. Neither of these claims recites limitations which amount to improvements to the functioning of a computer or technical field, applies or uses the judicial exceptions to effect particular treatment or prophylaxis, 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) themselves. In addition to the judicial exceptions as indicated, the independent claim further recites the active method steps of determining the amount(s) of cardiac troponin and/or FGF23 in a serum or plasma sample, and to perform the comparison step. However, such steps do not add significantly more to the judicial exception(s) for the following reasons. The step of determining amount(s) of the biomarker(s) is recited at an extremely high level of generality and is not limited, for example, to any specific testing technique or any non-routine/unconventional reagent. 
It was routine and conventional in the clinical assay art at the time of the invention to determine the amounts of both of the recited markers, cardiac troponin and/or FGF-23 in a subject samples, see for example Kang et al., US PG Pub No. 2006/0286680A1 teaching at para [0006] that cardiac troponin is an art recognized important cardiac marker identified and routinely used in clinical practice. Alternatively see Tulveski et al., Combined utility of brain natriuretic peptide and cardiac troponin T may improve rapid triage and risk stratification in normotensive patients with pulmonary embolism, International Journal of Cardiology, 116, (2007), p. 161-166 (IDS cited 04/03/2018), cited in more detail below under 35 U.S.C. 103(a) teaching measurement of a subject’s level of cardiac troponin. 

Notwithstanding the above cited evidence, such steps of providing a sample and measuring the level of a cardiac troponin and/or FGF-23 are insufficient to establish significantly more because the purpose is merely to obtain data. Such steps do not go beyond insignificant pre-solution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Furthermore, the steps of measuring a cardiac troponin and/or FGF-23 are recited at a high level of generality and are not tied, for example, to any particular machine or apparatus, and do not require the use of an unconventional or non-routine reagent or assay technique. 
Given that assaying for the levels of these markers was routinely done in the assay art at the time, the claimed determining step fails to go beyond routine/conventional activity and fails to impose meaningful limit on the claim scope. The claimed determining step does not add any feature that is more than well-understood, purely conventional, or routine activity in the field. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that 
It is also the case that dependent claims 2-12 and 14 fail to add any additionally performed active method steps or limitations that amount to significantly more than the judicial exception(s). Regarding claims 2-5, see as indicated above, it was routine and conventional in the assay art at the time to measure either marker independently, or both together. Further, regarding claim 6, the limitations directed to the subject population (subject that does not have LVH) fails to add significantly more because there is no evidence to suggest that the assay (the particular active steps required for performing the assay) would be performed differently depending on such factors. Put another way, the subject population does not impact or represent a technical advancement or improvement to the assay, and so fails to ensure the claims amount to significantly more.
The limitations of claims 7-12 are directed to the abstract ideas (namely the reference amount and the comparison of the measured data to the reference amount), and as such fail to amount to significantly more under step 2B. 
Although the limitations of claim 14 are directed to very specific and particular imaging based assessment techniques, for the reasons as indicated previously above, the claim do not clearly require the imaging based assessment be performed and rather instead encompass instances that amount to taking no action.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Löwbeer et al., Serum cardiac troponin T in patients hospitalized with heart failure is associated with left ventricular hypertrophy and systolic dysfunction, Scandinavian Journal of Clinical Laboratory Investigation, 64(7), (2004), p. 667-676 in view of Franz et al., Time Course of Complete Normalization of Left Ventricular Hypertrophy During Long-Term Antihypertensive Therapy With Angiotensin Converting Enzyme Inhibitors, 11, (1998), p. 631-639, Yoshikawa et al., Midwall ejection fraction for assessing systolic performance of the hypertrophic left ventricule, Cardiovascular Ultrasound, 10(45), (2012), (7 pages)  and de Simone et al., Should all patients with hypertension have echocardiography?, Journal of Human Hypertension, 14, (2000), p. 417-421.
Löwbeer et al. teach that in humans, LVH correlates with elevated levels cardiac troponin T (see abstract and page 671, col. 2, Discussion, the reference is correlating elevated cardiac troponin T with LHV). See at the Discussion (page 671), Löwbeer teach cTnT is a more sensitive marker for detection of minor myocardial damage and myocardial pathology associated with LVH in heart failure. Löwbeer does teach using an analyzer to determine the amount of cardiac 
Löwbeer also fails to teach determining the marker in a subject who is a subject suffering from hypertension, and fails to teach assessing whether the subject will be further subjected to an imaging based diagnostic assessment. 
It is also well-known in the art at the time, that those with hypertension are subjects who are at increased risk of LVH (see Franz et al., page 632, col. 1, para 1, in systemic hypertension, LVH is one of the fundamental mechanisms of adaption as a result of an increased afterload). 
Yoshikawa teach LVH is diagnosed/confirmed using an imaging based diagnostic assessment, namely echocardiogram (see abstract). In particular, see the reference teaches patients with LVH are confirmed based on LV midwall fractional shortening measurement, midwall ejection fraction in the patients of the LVH group (abstract, Midwall ejection fraction can be used in order to monitor LV systolic dysfunction, Midwall ejection fraction was correlated with degree of LVH).
And also the art supports that it was known (see de Simone) that echocardiogram is used in order to reliably diagnose/confirm LVH (see page 417, col. 1, para 1). There is question in the art as to whether all hypertensive patients need echocardiogram, since the procedure is of relatively high cost, and on occasion makes no difference regarding the treatment/type of treatment a patient is to receive (see page 417, col. 1-2, also page 418, col. 1, para 1, col. 2, para 3.
It would have been prima facie obvious to one having ordinary skill in the art to have measured the cardiac troponin cardiac troponin T (thereby addressing a cardiac troponin) in 
In particular, one having ordinary skill would have been motivated to detect cTnT in those with hypertension because it was known that those with hypertension were at risk of LVH (Franz), and because the art (namely Löwbeer) previously recognized that LVH correlates with elevated levels cardiac troponin T (cTnT is a more sensitive marker for detection of minor myocardial damage and myocardial pathology associated with LVH in heart failure, Löwbeer). One having ordinary skill would have a reasonable expectation of success applying the known detection technique to subjects with hypertension, because said subjects were already recognized in the art to be those at higher risk of LVH (are subjects likely to be afflicted with LVH, and as such abnormal midwall fractional shortening due to left ventricular dysfunction).
It would have been further obvious to have performed an imaging based diagnostic assessment on the subjects having a higher than reference amount of a cardiac troponin, namely cTnT, one motivated to do so in order to confirm/positively diagnose the subjects with LVH (to determine if the subjects at risk/suspected of having LVH based on the elevated cardiac troponin biomarker). In particular, Yoshikawa is evidence that it is necessary to perform diagnostic imaging based assessments to determine/confirm midwall fractional shortening. Given that the elevated marker suggests a subject has LVH, and considering LVH is determined by assessing LV midwall fractional shortening as a measure of LV systolic performance/function, one having ordinary skill could have applied the known imaging based assessment to confirm the diagnosis achieved by the measured marker amount, and predictably diagnosed/confirmed LVH. 

One having ordinary skill would have a reasonable expectation of success considering cTnT is a well-known, art recognized marker of cardiac injury and because the marker is recognized in the art as elevated in association with LVH, which LVH would require the imaging for confirmatory assessment (to confirm the diagnosis). 
Regarding claims 2 and 5, see the combination of the cited art addresses a cardiac troponin, namely cTnT.
Regarding claim 6, based on the combination of the cited prior art above, it would have been obvious that those who do not have elevated levels of the marker(s) are not assessed to require further imaging (do not have LVH) because as indicated above, increased marker level for cTnT is known to correlate with LVH. As such, one would have a reasonable expectation of success assessing those without elevated levels as those now at risk (not having LVH).
Regarding claim 7, see as above, the art teach a reference amount determined from a normal patient (calculated).
Regarding claim 8, see the art above addresses reference amount from those considered “normal”, which given broadest reasonable interpretation addresses derived from those not 
	Regarding claim 14, see the combination of the art above address imaging based diagnostic that is echocardiography.

Claims 6, 9, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Löwbeer  et al. in view of Franz, Yoshikawa et al. and de Simone et al., as applied to claim 1 above, and further in view of Kas, US PG Pub No. 2011/0237513A1 and Johnson, US PG Pub No. 2010/0021903.
Löwbeer et al. and the cited art are as cited in detail previously above, teaching a method substantially as claimed, however the cited art fails to teach wherein the reference amount is the amount in a first sample obtained from the subject previously (claim 9); obtained from a subject 6-18 month prior (claim 10).
Kas et al. teach a technique that allows the ability to monitor biomarker levels over time in order to monitor change in a condition over time, specifically teaching the ability to monitor such change in order to guide therapeutic decisions and treatments (see for example abstract, and para [0049], see for example paras [0017], [0019], [0020]). Regarding the technique, see Kas teach methods for monitoring LVH measuring the quantity of a biomarker and comparing it to the level in samples measured later (measuring levels in samples between successive time points, see para [0054] and [0055], also para [0075] and para [0099], para [0099] a first time point when the subject does not have the condition/disease). 
Johnson et al. teach similarly teaches methods of monitoring a cardiovascular condition (monitoring to diagnose or predict an adverse cardiovascular event), Johnson et al. teach 
It would have been prima facie obvious to one having ordinary skill in the art to have modified the method as taught by the combination of Löwbeer and the cited art in order to have applied the method to monitor a patient over time, namely to have obtained a first sample from the subject as the reference (baseline) level and to have obtained successive samples every six months after (the reference obtained 6-18 months prior, claim 10) in order to establish regular monitoring, one motivated to do so because it would allow one to assist in diagnosis, prediction and/or prevention of an adverse event (such as LVH) in the individual overtime. Specifically one would be motivated to perform such successive sampling in order to guide therapeutic decisions and apply preventative treatments (as in Kas). The ordinarily skilled artisan would have a reasonable expectation of success because this time period for measurement is considered ‘regular’ in the art, and is known for regular monitoring of cardiac risk (Kas, Johnson).
Regarding claims 6 and 9, the combination of the art as cited above also results in a first sample as a baseline/reference level, thereby addressing sample without LVH, monitoring for risk/diagnosis of LVH over time.
Regarding claim 12, the combination of the cited art also addresses establishing a baseline (prior to progression of a condition/disease). When monitoring subjects with hypertension for LVH it would be obvious that at baseline, subjects be at low risk/prior to diagnosis, and as such not have abnormal midwall fractional shortening (subsequently sampling to watch for progression). 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Löwbeer et al. in view of Franz, Yoshikawa et al., de Simone et al., Kas, US PG Pub No. 2011/0237513A1 and Johnson, US PG Pub No. 2010/0021903 as applied to claim 9 above, and further in view of Buechler et al., US PG Pub No. 2004/0121343.
Löwbeer et al. and the cited art is as cited in detail previously above, teaching a method substantially as claimed, however the cited art fails to teach an amount of cardiac troponin in the sample that is at least 10% larger than the amount in the first sample (claim 11), in the first sample as indicative for a subject who shall be subjected to an imaging based diagnostic assessment, an unchanged amount or decreased amount cardiac troponin compared to the first sample indicates a subject shall not be subjected to an imaging based diagnostic assessment (claim 11).
Buechler et al. teach that a clinical marker may be compared to a “normal” value, or to a value identified as being indicative of the presence or absence of a particular disease [0023]. A threshold may be selected, above or below which the test is considered normal or abnormal [0024]-0025], [0054]. Diagnostic and/or prognostic markers are mentioned [0029], [0053]. Changing the cutoff selected to distinguish between a positive and negative test result trades off between the number of false negatives and the number of false negatives, i.e. trades off between sensitivity and specificity [0065], [0068], [00112]. See especially [0112], where it is taught that one skilled in the art can adjust the diagnostic threshold in order to optimize clinical sensitivity and specificity.
It would have been obvious to one having ordinary to skill before the effective filing date of the claimed invention to have arrived at the claimed threshold (10% above the first (reference) 
In particular, based on the teaching of Buechler teaching selection of a threshold in order to optimize sensitivity and specificity in diagnostic assays, one would have been motivated to establish and optimize the threshold values that would best serve to distinguish subjects who shall be assessed to need further diagnostic imaging assessment from those subjects determined to not need further assessment. Given that threshold levels were recognized in the art to be result-effective variables, namely were recognized as variables that may be adjusted by the investigator, impacting the assay sensitivity and specificity, it would have been obvious to optimize such values in order to achieve a desired level of sensitivity and specificity and/or to achieve the optimum value to distinguish the subjects needed further imaging to confirm LVH, from those that do not.

The claims recite “a cardiac troponin and/or Fibroblast growth factor 23 (FGF-23)” thereby reciting the marker(s) as either a combined biomarker panel or also as recited in the alternative form individually. As such, the following rejection is also set forth in order to address the combined marker panel of a cardiac troponin and FGF23.
Claims 1-8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Löwbeer et al., in view of Wolf et al., US PG Pub No. 2011/0183434A1, Valkirs et al., US PG Pub No. 2003/0109420, Franz et al., Yoshikawa et al., and de Simone et al.
	Löwbeer is as cited in detail previously above, teaching that elevated cTnT correlates with LVH (see complete citation in detail above). 

Wolf et al. teach that the marker FGF-23 also correlates with LVH (LVH may be correlated with FGF-23 levels using echocardiographic data, para [0046], see also para [0207]).
Valkirs et al. (2003), teach methods for the diagnosis and evaluation, specifically early detection and differentiation, of a health condition based on sample analysis regarding the presence and amount of members of a panel of markers (see abstract). Specifically at paras [0017], [0031], [0107], and [0184], Valkirs teach combining a plurality of makers can increase the predictive value of an analysis in comparison to an analysis of individual markers; and particularly the 'multimarker' strategy presents a benefit with regards to risk stratification, see para [0184].
As indicated previously above, see it is also well-known in the art at the time, that those with hypertension are subjects who are at increased risk of LVH (see Franz et al., page 632, col. 1, para 1, in systemic hypertension, LVH is one of the fundamental mechanisms of adaption as a result of an increased afterload). 
Yoshikawa teach LVH is diagnosed/confirmed using an imaging based diagnostic assessment, namely echocardiogram (see abstract). In particular, see the reference teaches patients with LVH are confirmed based on LV midwall fractional shortening measurement, midwall ejection fraction in the patients of the LVH group (abstract, Midwall ejection fraction can be used in order to monitor LV systolic dysfunction, Midwall ejection fraction was correlated with degree of LVH).

In addition to the analyses set forth in detail above, it would have been further obvious to have relied on the combination of both cTnT and FGF-23, as a combined marker panel, to indicate a subject for further imaging based diagnostic assessment, rather than merely cTnT alone because FGF-23 was also similarly recognized in the art to correlate with LVH, and further the art (Valkirs) recognized that combining markers together in a multi-marker approach would strengthen marker diagnostic and predictive value, as compared to markers used individually. As such the ordinarily skilled artisan would have a reasonable expectation of success (considering either marker would be capable of indicating increased risk, and the combination together would further be expected to strengthen an indication of risk).
Regarding claims 2 and 5, see the combination of the cited art addresses a cardiac troponin, namely cTnT.
Regarding claims 3 and 4, see the combination of the cited art above, addressing FGF-23 (FGF-23 and cTnT). 
Regarding claim 6, based on the combination of the cited prior art above, it would have been obvious that those who do not have elevated levels of the marker(s) are not assessed to require further imaging (do not have LVH) because as indicated above, increased marker level for cTnT is known to correlate with LVH. As such, one would have a reasonable expectation of success assessing those without elevated levels as those now at risk (not having LVH).
Regarding claim 7, see as above, the art teach a reference amount determined from a normal patient (calculated).

	Regarding claim 14, see the combination of the art above address imaging based diagnostic that is echocardiography.

Claims 6, 9, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Löwbeer et al. in view of Wolf, Valkirs et al., Franz, Yoshikawa et al. and de Simone et al., as applied to claim 1 above, and further in view of Kas, US PG Pub No. 2011/0237513A1 and Johnson, US PG Pub No. 2010/0021903.
Löwbeer et al. and the cited art are as cited in detail previously above, teaching a method substantially as claimed, however the cited art fails to teach wherein the reference amount is the amount in a first sample obtained from the subject previously (claim 9); obtained from a subject 6-18 month prior (claim 10).
Kas et al. teach a technique that allows the ability to monitor biomarker levels over time in order to monitor change in a condition over time, specifically teaching the ability to monitor such change in order to guide therapeutic decisions and treatments (see for example abstract, and para [0049], see for example paras [0017], [0019], [0020]). Regarding the technique, see Kas teach methods for monitoring LVH measuring the quantity of a biomarker and comparing it to the level in samples measured later (measuring levels in samples between successive time points, see para [0054] and [0055], also para [0075] and para [0099], para [0099] a first time point when the subject does not have the condition/disease). 

It would have been prima facie obvious to one having ordinary skill in the art to have modified the method as taught by the combination of Löwbeer and the cited art in order to have applied the method to monitor a patient over time, namely to have obtained a first sample from the subject as the reference (baseline) level and to have obtained successive samples every six months after (the reference obtained 6-18 months prior, claim 10) in order to establish regular monitoring, one motivated to do so because it would allow one to assist in diagnosis, prediction and/or prevention of an adverse event (such as LVH) in the individual overtime. Specifically one would be motivated to perform such successive sampling in order to guide therapeutic decisions and apply preventative treatments (as in Kas). The ordinarily skilled artisan would have a reasonable expectation of success because this time period for measurement is considered ‘regular’ in the art, and is known for regular monitoring of cardiac risk (Kas, Johnson).
Regarding claims 6 and 9, the combination of the art as cited above also results in a first sample as a baseline/reference level, thereby addressing sample without LVH, monitoring for risk/diagnosis of LVH over time.
Regarding claim 12, the combination of the cited art also addresses establishing a baseline (prior to progression of a condition/disease). When monitoring subjects with hypertension for LVH it would be obvious that at baseline, subjects be at low risk/prior to . 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Löwbeer et al. in view of Wolf, Valkirs, Franz, Yoshikawa et al., de Simone et al., Kas, US PG Pub No. 2011/0237513A1 and Johnson, US PG Pub No. 2010/0021903 as applied to claim 9 above, and further in view of Buechler et al., US PG Pub No. 2004/0121343.
Löwbeer et al. and the cited art is as cited in detail previously above, teaching a method substantially as claimed, however the cited art fails to teach an amount of cardiac troponin in the sample that is at least 10% larger than the amount in the first sample (claim 11), in the first sample as indicative for a subject who shall be subjected to an imaging based diagnostic assessment, an unchanged amount or decreased amount cardiac troponin compared to the first sample indicates a subject shall not be subjected to an imaging based diagnostic assessment (claim 11).
Buechler et al. teach that a clinical marker may be compared to a “normal” value, or to a value identified as being indicative of the presence or absence of a particular disease [0023]. A threshold may be selected, above or below which the test is considered normal or abnormal [0024]-0025], [0054]. Diagnostic and/or prognostic markers are mentioned [0029], [0053]. Changing the cutoff selected to distinguish between a positive and negative test result trades off between the number of false negatives and the number of false negatives, i.e. trades off between sensitivity and specificity [0065], [0068], [00112]. See especially [0112], where it is taught that one skilled in the art can adjust the diagnostic threshold in order to optimize clinical sensitivity and specificity.

In particular, based on the teaching of Buechler teaching selection of a threshold in order to optimize sensitivity and specificity in diagnostic assays, one would have been motivated to establish and optimize the threshold values that would best serve to distinguish subjects who shall be assessed to need further diagnostic imaging assessment from those subjects determined to not need further assessment. Given that threshold levels were recognized in the art to be result-effective variables, namely were recognized as variables that may be adjusted by the investigator, impacting the assay sensitivity and specificity, it would have been obvious to optimize such values in order to achieve a desired level of sensitivity and specificity and/or to achieve the optimum value to distinguish the subjects needed further imaging to confirm LVH, from those that do not.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive for the following reasons.
	Regarding the previous rejection of claims under 35 U.S.C. 101, Applicant argues (remarks pages 5-6) that the claims integrate the judicial exception into a practical application. In particular, Applicant argues that the practical application of the claimed method can be understood in the utility. In referring to the specification, Applicant indicates abnormal midwall 
Applicant asserts that under Prong 2 of step 2A, the natural principle (levels of cardiac troponin and/or FGF23) are integrated by a practical application, that the practical application applied in an improved method to separate subjects and determine who would benefit from imaging techniques such to justify the costly testing methods (remarks page 6).
In response to said remarks, it is noted that in the present analysis under 35 U.S.C. 101, the claims are not considered directed to a natural principle as mentioned in remarks (do not recite a natural correlation/naturally occurring phenomena). In particular, the claims do not clearly or directly correlate the biomarker levels with a diagnostic result/diagnosis. Rather, the judicial exceptions to which the present claims are directed are abstract ideas (see the comparing steps and assessing). 
Regarding the assertion that the practical application is an improved method, see the detailed analyses set forth under 35 U.S.C. 101. In the present case, the argument that the method is an improvement to methods separating subjects to determine who would benefit from imaging based techniques appears to be directed to the abstract ideas themselves (namely appear directed to the assessment, which as indicated in the rejection, is itself an abstract idea and as such cannot represent a practical application thereof). In particular “Integration into a practical application” 
For these reasons (discussed in more detail above under the analysis of 35 U.S.C. 101) the claims are rejected under 35 U.S.C. 101.
Regarding the rejection of claims under 35 U.S.C. 103, Applicant argues (remarks pages 6-16) that the claims are not considered obvious over the cited art. 
In particular, Applicant refers to amendments to the claims (remarks page 7), arguing the reference fails to teach or suggest determining the levels of a cardiac troponin and/or FGF-23 for the determining which subjects shall be subjected to an imaging based diagnostic assessment for diagnosing abnormal midwall fractioning. Applicant asserts Löwbeer fails to recognize the problem, let alone suggest determining levels of cardiac troponin for a solution. 

Further in response to Applicant’s arguments that Löwbeer  does not appreciate the same problems as asserted by Applicant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Nonetheless, it is noted that similar to Applicant’s arguments, the art appreciated that echocardiography was an expensive and costly imaging technique. The combination of the prior art supports that one would have been motivated to rely on a cardiac troponin, namely cTnT to further assess which subjects should be further referred for additional imaging. 
Remarks specific to Sherman (page 10) are moot as Sherman is not relied upon in the pending ground of rejection.
Applicant argues that Franz analyzed the time course and degree of reversal, and to determine in how many patients a complete normalization of LVH can be achieved (remarks page 10); Applicant asserts Franz shows that maximal reversal of LVH is a time consuming process and that an essential goal of anti-hypertensive therapy should not only be reduction in LVH, but also a normalization LV mass, left atrial size and in diastolic dysfunction. However, this citation of Franz fails to establish it would not have been obvious to have combined the cited 
Applicant indicates de Simone et al. analyzes the feasibility of echocardiographic determination of left ventricular mass, as well as the advantages that might be gained in some clinical circumstances and possible indications. It was found that echocardiogram should be recommended as part of the initial work up when patients meet criteria for not starting therapy (low or mild risk WHO- ISH) or in other circumstances such as the presence of dyspnea or a heart murmur. However, see as indicated above in the rejection, de Simone is relevant as it supports that it was known that echocardiogram is used by practitioners in order to reliably diagnose/confirm LVH (see page 417, col. 1, para 1), and indicates that there is question in the art as to whether all hypertensive patients need echocardiogram, since the procedure is of relatively high cost, and on occasion makes no difference regarding the treatment/type of treatment a patient is to receive (see page 417, col. 1-2, also page 418, col. 1, para 1, col. 2, para 3).
Similarly applicant summarizes Wolf, asserting that it teaches methods of determining prognoses and treating chronic kidney disease, particularly teaching that the prognostic marker FGF-23, is found to be capable of predicting risk of mortality due to chronic kidney disease. However, see also Wolf specifically at para [0046], Wolf does correlate FGF-23 as a biomarker of LVH. 
Regarding remarks at pages 10-12, Valkirs is cited as relevant regarding what was known to those having ordinary skill in the art at the time regarding the use of a multimarker approach compared to markers relied upon individually. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In the present case, the examiner has only relied upon that which was known to those in the art at the time; in particular, see the rejection as set forth, the analyses relies on the cited prior art. The rejection is not relying on knowledge gleaned from Applicant’s disclosure, rather it cardiac troponins were well known in the art at the time to be markers indicative of cardiac injury. Similarly, as cited above, FGF-23 is also a cardiac biomarker. Both FGF-23 and cTnT were known to correlate with an indication of LVH, and it was known in the art that at the time that LVH is diagnosed based on echocardiography to assess systolic function. For the reasons as indicated above, it is maintained that it would have been obvious to have arrived at the method as claimed, based on the knowledge in the art at the time; namely that it would have been obvious for the reasons as indicated, to measure at least cardiac troponin T (and also to measure both cTnT and FGF-23) in hypertensive patients in order to decide whether subjects should or should not be further sent for expensive echocardiographic assessment. 
	The arguments directed at the dependent claims (remarks pages 12-15) further assert that the additionally cited prior art reference fails to address the issues as asserted above specific to the independent claim. 
	For all of these reasons, Applicant’s remarks are not persuasive. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641